UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7053


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER JAMES MILLS, a/k/a Christopher James Nichols,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.      Glen E. Conrad, Chief
District Judge.   (7:12-cr-00013-GEC-RSB-1; 7:15-cv-80834-GEC-
RSB)


Submitted:   December 15, 2016            Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melvin LeRoye Hill, Roanoke, Virginia, for Appellant. Ronald
Andrew Bassford, Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher        James    Mills   seeks       to     appeal        the    district

court’s    order     denying      relief   on    his    28    U.S.C.       § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate     of     appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a     substantial     showing          of    the     denial     of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable          jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,         537     U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Mills has not made the requisite showing.                         Accordingly, we deny

a   certificate      of    appealability        and    dismiss       the    appeal.        We

dispense     with        oral   argument    because          the    facts     and     legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3